OPINION
By THE COURT:
The record, based upon the amended petition and opening statement of counsel for plaintiff plainly indicates that plaintiff is attempting to collaterally attack title to real property that has been duly registered under the Torrens Act. (Secs. 8572-1 et seq GC.)
*567The defendants as purchasers in good faith of registered lands are fully protected as against any allegation relied upon by plaintiff or in her assigned errors.
This being true, there is no justiciable issue here presented as against any of the defendants and the judgment of the trial court, here on questions of law, must be affirmed.
Judgment affirmed. Exc. Order See Journal.
PHILLIPS, PJ, GRIFFITH and METCALF, JJ, concur.